Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A compression ratio varying mechanism, comprising: 
a discharge oil passage connected to a hydraulic chamber;
a supply oil passage connected to a hydraulic pressure supply source; a pump cylinder including:
a first oil storage chamber connected to the discharge oil passage and the supply oil passage; and
a second oil storage chamber partitioned from the first oil storage chamber by a plunger;
a communication passage connected to the second oil storage chamber; 
an orifice provided in the communication passage; and
a biasing part that biases the plunger in a direction narrowing the second oil storage chamber.

Hydraulic systems in variable compression ratio systems (and oil handling systems in general) are very well known in the art. For example, see the non-final rejection of 25 March 2021. And while the independent claim, noted above, generally comprises basic hydraulic components, the specific arrangement of all the parts, in total, as now amended, provide sufficient structural specificity to the mechanism to set it apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB M AMICK/Primary Examiner, Art Unit 3747